                                                                                                                              Case 2:20-cv-10742-SVW-MAA Document 29 Filed 07/23/21 Page 1 of 9 Page ID #:734




                                                                                                                                 1
                                                                                                                                 2
                                                                                                                                 3
                                                                                                                                 4
                                                                                                                                 5
                                                                                                                                 6
                                                                                                                                 7
                                                                                                                                 8                        UNITED STATES DISTRICT COURT
                                                                                                                                 9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                                10
                                                                                                                                11 ABIGAIL ELLEN SLOTKIN,                      Case No. 2:20-cv-10742 SVW (MAAx)
            19900 MACARTHUR BOULEVARD, SUITE 1150


                                                                                    TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                                12               Plaintiff,                    (Los Angeles Superior Court, Case No.
                                                    IRVINE, CALIFORNIA 92612-2445




                                                                                                                                                                               20SMCV01577)
Walsworth




                                                                                                                                13        v.
                                                                                                                                                                               JUDGMENT ON STATE FARM
                                                                                                                                14 STATE FARM GENERAL                          GENERAL INSURANCE
                                                                                                                                   INSURANCE COMPANY, et al.,                  COMPANY'S MOTION FOR
                                                                                                                                15                                             SUMMARY JUDGMENT
                                                                                                                                            Defendants.
                                                                                                                                16                                             Trial:   None
                                                                                                                                17
                                                                                                                                18
                                                                                                                                19
                                                                                                                                20        After full consideration of Defendant State Farm General Insurance Company's
                                                                                                                                21 ("State Farm") Motion for Summary Judgment ("Motion") the Court granted State
                                                                                                                                22 Farm's Motion on July 7, 2021. The Order of the Court granting State Farm's Motion
                                                                                                                                23 issued on July 7, 2021, is attached hereto as Exhibit A.
                                                                                                                                24        IT IS HEREBY ORDERED THAT:
                                                                                                                                25        1) Judgment is entered on behalf of State Farm and against plaintiff Abigail
                                                                                                                                26 Ellen Slotkin;
                                                                                                                                27        2) Plaintiff Abigail Ellen Slotkin shall take nothing from State Farm by way of
                                                                                                                                28 her Complaint; and,
 5654858.1
 4893-3.5579
                                                                                                                                         [PROPOSED] JUDGMENT ON STATE FARM GENERAL INSURANCE COMPANY'S MOTION FOR
                                                                                                                                                                    SUMMARY JUDGMENT
                                                                                                                              Case 2:20-cv-10742-SVW-MAA Document 29 Filed 07/23/21 Page 2 of 9 Page ID #:735




                                                                                                                                 1        3) This action shall be dismissed with prejudice as to defendant State Farm.
                                                                                                                                 2
                                                                                                                                 3 Dated: July 23, 2021
                                                                                                                                 4
                                                                                                                                 5
                                                                                                                                                                          HON. STEPHEN V. WILSON
                                                                                                                                 6
                                                                                                                                                                          U.S. DISTRICT JIUDGE
                                                                                                                                 7
                                                                                                                                 8
                                                                                                                                 9
                                                                                                                                10
                                                                                                                                11
            19900 MACARTHUR BOULEVARD, SUITE 1150


                                                                                    TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                                12
                                                    IRVINE, CALIFORNIA 92612-2445
Walsworth




                                                                                                                                13
                                                                                                                                14
                                                                                                                                15
                                                                                                                                16
                                                                                                                                17
                                                                                                                                18
                                                                                                                                19
                                                                                                                                20
                                                                                                                                21
                                                                                                                                22
                                                                                                                                23
                                                                                                                                24
                                                                                                                                25
                                                                                                                                26
                                                                                                                                27
                                                                                                                                28
 5654858.1
 4893-3.5579                                                                                                                                                                 -2-
                                                                                                                                         [PROPOSED] JUDGMENT ON STATE FARM GENERAL INSURANCE COMPANY'S MOTION FOR
                                                                                                                                                                    SUMMARY JUDGMENT
Case 2:20-cv-10742-SVW-MAA Document 29 Filed 07/23/21 Page 3 of 9 Page ID #:736




                          EXHIBIT "A"
Case 2:20-cv-10742-SVW-MAA Document 29 Filed 07/23/21 Page 4 of 9 Page ID #:737
Case 2:20-cv-10742-SVW-MAA Document 29 Filed 07/23/21 Page 5 of 9 Page ID #:738
Case 2:20-cv-10742-SVW-MAA Document 29 Filed 07/23/21 Page 6 of 9 Page ID #:739
Case 2:20-cv-10742-SVW-MAA Document 29 Filed 07/23/21 Page 7 of 9 Page ID #:740
Case 2:20-cv-10742-SVW-MAA Document 29 Filed 07/23/21 Page 8 of 9 Page ID #:741
                                                                                                                       Case 2:20-cv-10742-SVW-MAA Document 29 Filed 07/23/21 Page 9 of 9 Page ID #:742




                                                                                                                               1                               PROOF OF SERVICE
                                                                                                                               2 STATE OF CALIFORNIA, COUNTY OF ORANGE
                                                                                                                               3       At the time of service, I was over 18 years of age and not a party to this
                                                                                                                                 action. I am employed in the County of Orange, State of California. My business
                                                                                                                               4 address is 19900 MacArthur Blvd., Suite 1150, Irvine, CA 92612-2445.
                                                                                                                               5        On July 21, 2021, I served true copies of the following document(s) described
                                                                                                                                 as NOTICE OF MANUAL FILING OR LODGING on the interested parties in
                                                                                                                               6 this action as follows:
                                                                                                                               7        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                                                                                                 the document with the Clerk of the Court by using the CM/ECF system.
                                                                                                                               8 Participants in the case who are registered CM/ECF users will be served by the
                                                                                                                                 CM/ECF system.
                                                                                                                               9
                                                                                                                                        I declare under penalty of perjury under the laws of the United States of
                                                                                                                              10 America that the foregoing is true and correct and that I am employed in the office
                                                                                                                                 of a member of the bar of this Court at whose direction the service was made.
                                                                                                                              11
                                                                                                                                        Executed on July 21, 2021, at Irvine, California.
            19900 MACARTHUR BOULEVARD, SUITE 1150


                                                                                    TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                              12
                                                    IRVINE, CALIFORNIA 92612-2445
Walsworth




                                                                                                                              13
                                                                                                                              14                                           Shawn Hanley
                                                                                                                              15
                                                                                                                              16
                                                                                                                              17
                                                                                                                              18
                                                                                                                              19
                                                                                                                              20
                                                                                                                              21
                                                                                                                              22
                                                                                                                              23
                                                                                                                              24
                                                                                                                              25
                                                                                                                              26
                                                                                                                              27
                                                                                                                              28
5646897.1
4893-3.5556
